Case 5:19-cv-01140-EEF-MLH Document 14 Filed 07/08/20 Page 1 of 1 PageID #: 57



                         UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

EMILIO ENRIQUE TAYLOR                            CIVIL ACTION NO. 19-1140-P

VERSUS                                           JUDGE FOOTE

SHERIFF PRATOR, ET AL.                           MAGISTRATE JUDGE HORNSBY


                                    JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, including written

objections filed by Plaintiff, and determining that the findings are correct under the

applicable law;

         IT IS ORDERED that Plaintiff's civil rights complaint be DISMISSED WITH

PREJUDICE AS FRIVOLOUS under 28 U.S.C. § 1915(e). The Clerk of Court is

instructed to send a copy of this Judgment to the keeper of the Three Strikes List in Tyler,

Texas.

         THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this

___8th_____ day of       July                              2020.



                                          _________________________________
                                          ELIZABETH ERNY FOOTE
                                          UNITED STATES DISTRICT JUDGE
